DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a two-wheeler lock, having a sensor for detecting different positions of a moveable element of the lock movable along a defined movement path, wherein the movable element has a permanent magnet and the sensor is configured as a magnetic sensor, wherein the magnetic sensor is configured for a three-dimensional magnetic detection to detect positions or movements of the movable element differing from the defined movement path, wherein the defined movement path is a predetermined elongate path of travel for the moveable element; wherein the magnetic sensor is configured to detect positions or movement of the moveable element that are transverse to or deviate from the predetermined elongate path of travel; wherein the three-dimensional magnetic detection of the magnetic sensor includes detection of both strength and spatial orientation of a magnetic field.

The closest prior art of record, U.S. Patent Number 4,536,754 to Holce et al., disclose a two-wheeler lock (10), having a sensor (130) for detecting different positions of an element (14) of the lock movable along a defined movement path, wherein the lock has a permanent magnet (134) and the sensor is configured as a magnetic sensor, wherein the magnetic sensor is configured for a three-dimensional magnetic detection to detect positions or movements of the movable element differing from the defined movement path and/or to detect manipulation attempts carried out by means of external magnets (column 7, lines 8-42).
However, Holce et al. do not disclose the three-dimensional magnetic detection of the magnetic sensor includes detection of both strength and spatial orientation of a magnetic field, by detecting positions or movement of the moveable element that are transverse to or deviate from the predetermined elongate path of travel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
May 18, 2022